o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c m a y number release date conex-115044-12 uil the honorable mark kirk united_states senator south dearborn st suite chicago illinois attention ----------------------- dear senator kirk this letter is in response to your inquiry dated date on behalf of your constituent ----- ----------------- she asked about the self-employment_tax treatment of rental payments farmers receive for farmland the internal_revenue_code taxes self-employment_income to fund social_security_benefits for the self-employed sec_1402 provides that self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 generally excludes rentals from real_estate from net_earnings from self- employment however rentals are not excluded if the income is derived under an arrangement between an owner or tenant and another individual which provides that the individual shall produce agricultural or horticultural commodities on the land and that there shall be material_participation by the owner or tenant in the production or management_of_the_production and the owner or tenant materially participates the united_states tax_court has held in several cases that rental payments are subject_to self-employment_tax based on the fact that the employment agreements and other informal understandings required that the lessors materially participate in farm production and that they did in fact materially participate in 236_f3d_410 8th cir the united_states court of appeal for the conex-115044-12 eighth circuit consolidated three of these cases the appellate court did not disagree with the tax court’s finding regarding the total relationship between the parties but questioned whether the rental amounts were in fact derived under the same arrangement that required the lessor’s material_participation the appellate court held that to the extent that the rent paid was consistent with the fair rental value of the leased property the rental agreements should be treated as separate and distinct from the employment agreements in determining whether an arrangement existed calling for material_participation in farm production for purposes of determining whether self- employment_tax applied to the rental payments on date we announced our nonacquiescence to the eighth circuit’s decision in aod-2003-03 copy enclosed and our intent to continue to litigate the issue in cases outside the eighth circuit we indicated that we disagree with the eighth circuit decision because the decision did not reflect the congress’ intent we believe that our interpretation of the exception in sec_1402 best promotes congress’ intent that farmers who must work for a living have their incomes replaced through coverage under the social_security system ---------------- questions our choice not to acquiesce to the decision by the united_states court of appeal for the eighth circuit she wants us to apply this decision to her case under our judicial system however the decisions of one appellate court are not binding on another circuit_court of appeals or lower federal courts whose decisions are appealable to those other circuits even when considering the same issue we issue an action on decision or aod to enhance consistency in dispute resolution or future litigation an aod that recommends nonacquiescence to an appellate court decision apprises taxpayers that although we sought no further review of that case we do not agree with the court’s holding it provides early notice to taxpayers that we intend to seek additional judicial review of the issue in courts that are not bound by the decision allowing taxpayers residing in different circuits to take our position into consideration in meeting their tax obligations if you would like to discuss this matter further please contact me at -------------------- or -- ------------------at --------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities enclosure
